PER CURIAM.
This is an application for leave to appeal from refusal of a writ of habeas corpus. The applicant was sentenced in 1947 to four years in the Maryland Penitentiary for robbery, and subsequently transferred to the Reformatory for Males. The sole ground relied on in his petition is that he has been denied proper treatment and medical care at that institution. He states that he has tuberculosis, but was denied proper treatment in the prison hospital, by the Doctor in charge or the attendants. He also complains of the lack of proper food. He states that complaints to the Superintendent have been ignored.
As we have pointed out in several recent cases, such complaints do not afford any basis for release upon writ of habeas corpus. State ex rel. Jacobs v. Warden, of Maryland Penitentiary, 190 Md. 755, 59 A. 2d 753; State ex rel. Renner v. Wright, 188 Md. 189, 51 A. 2d 668. They should be addressed to the Board of Correction which is responsible for proper prison management.

Application denied, without costs.